Citation Nr: 0111351	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  98-03 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What evaluation is warranted for spinal stenosis, status 
post C3-4 fusion, from September 30, 1996?

2.  What evaluation is warranted for headaches from September 
30, 1996?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran performed verified active duty service from April 
1973 to April 1975, and from November 1987 to September 1996.

These matters come to the Board of Veterans' Appeals (Board) 
from decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  


FINDINGS OF FACT

1.  Since September 30, 1996, cervical spinal stenosis, 
status post C3-4 fusion, has not been manifested by 
ankylosis, demonstrable muscle spasm, or pronounced 
neurological findings appropriate to the site of a diseased 
cervical disc.

2.  Prior to September 22, 1999, cervical spinal stenosis, 
status post C3-4 fusion, was not manifested by symptoms 
compatible with a severe intervertebral disc syndrome, or by 
ankylosis.


CONCLUSIONS OF LAW

1.  Between September 30, 1996 and September 21, 1999, the 
criteria for an evaluation in excess of 30 percent for 
cervical spinal stenosis, status post C3-4 fusion were not 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5287, 5290, 5293 (2000); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

2.  Since September 22, 1999, the criteria for an evaluation 
in excess of 40 percent for cervical spinal stenosis, status 
post C3-4 fusion have not been met.  38 U.S.C.A. § 1155; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5287, 5290, 5293; DeLuca v. Brown, 8 
Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records reflect ongoing complaints of 
neck pain, with pain radiating into the upper extremities  
The veteran was diagnosed with congenital spinal stenosis 
with myelopathy of C3-4, left greater than the right.  In 
1995, the veteran underwent an anterior cervical diskectomy 
and fusion with left iliac crest bone graft.  The appellant 
was placed on the temporary disability retired list (TDRL) in 
September 1996.

Cervical x-rays taken at a Naval Hospital in December 1996 
revealed status post anterior fusion at C3-4, but they were 
otherwise negative.  

Charleston Naval Hospital treatment records from 1997 reflect 
the veteran's continued complaints of neck pain.  On one 
occasion, in April 1997 a spasm was noted.  The veteran was 
issued a cervical traction device.  

In March 1997, the veteran underwent magnetic resonance 
imaging (MRI) at a Naval Hospital, and those results were 
compared to those recorded in July 1996.  The examiner 
commented that since the prior study, the veteran had 
undergone an anterior cervical fusion of C3-4.  The 
impression was mild cervical cord compression at C4-5 
secondary to posterior spurring; status post anterior 
cervical fusion at C3-4; and mild intervertebral disc space 
narrowing at C5-6. 

In June 1997, the veteran was hospitalized at Columbia 
Trident Medical Center, and treated for hypertension and 
chest pain.  The report reflects complaints of neck pain, and 
the diagnosis of cervical stenosis.  On examination the neck 
was supple, but range of motion was decreased secondary to 
pain.  Cervical X-rays revealed a C3-4 fusion that appeared 
to be congenital.  The discharge diagnoses included chronic 
pain secondary to cervical stenosis.

A VA examination was conducted in August 1997.  The veteran 
complained of neck pain and problems with his upper 
extremities.  Since his 1995 surgery, the pain had been worse 
and the weakness had continued.  The veteran reported having 
daily pain and using a TENS unit.  The pain was predominately 
in his neck, but there also was numbness throughout his hand 
without dermatome or nerve distribution.  He further reported 
finger weakness and incoordination.  

On examination, there was C7-8 numbness.  On repeat sensation 
examination numbness changed and was more of a stocking/glove 
from his arm down but it did not follow a pattern.  On 
strength studies there was a giving way sensation, not 
inconsistent with weakness.  When the examiner was able to 
monitor the appellant's strength it was found that the 
veteran had 5/5 strength.  There was no evidence of muscle 
atrophy.  The examiner observed that the muscles of the upper 
extremities were extremely well developed.  Flexion was to 
about 10 degrees in extension, with 15 to 20 degrees on 
rotation from left and right.  However, later in the 
examination when asked to pick up things, he showed an 
increased range of motion with chin down to chest, extension 
to 15 degrees and rotation 45 degrees in each manner.  The 
examiner commented that the examination was inconsistent, not 
only with weakness and sensation distributions, but for range 
of motion, and that it was difficult to get a full 
examination.  The veteran reported pain with palpation of his 
neck, and with compression of his head which is not a painful 
maneuver.  X-rays revealed C3-C4 fusion with evidence of good 
bony fusion.  There was no evidence of degenerative joint 
disease or bone pathology in the cervical spine.  The 
diagnoses were neck pain, and rule out myelopathy.  Regarding 
myelopathy, the examiner commented that there was not a 
consistent pattern with the myelopathy with reference to 
strength and sensation.  The examiner further noted that at 
that time there was no evidence of radiculopathy.  The 
examiner noted that the neurologist would be able to comment 
on the veteran's incoordination.  The examiner determined 
that the bony fusion at C3-C4 from the area of the fusion 
should provide little decrease in the range of motion, and 
his range of motion as previously described was adequate when 
looking at the different motions when not being examined.  
The examiner found that the fusion itself was productive of 
very little disability, and that there was no evidence of 
other degenerative changes.  Regarding the complaints 
involving the upper extremities, the examiner felt that the 
neurologist would be able to offer an opinion.  The examiner 
concluded that if it were just the veteran's neck, then the 
disability would be a minor one  The examiner further noted 
that since the veteran has a well maintained cervical spine 
with no evidence of arthritis, he may have cerebellar, other 
brain pathology, or a psychiatric component which could not 
be explained by the neck fusion alone.  The examiner did not 
see evidence of a congenital stenosis of any nature.  

For the neurological examination, the veteran offered details 
related to his headaches, and noted that since his surgery, 
he continued to experience weakness and numbness involving 
the upper extremities, greater on the right than the left.  
Motor examination revealed 4-/5 right upper extremity and 
left upper extremity in all modalities tested.  Deep tendon 
reflexes were symmetrical in the upper extremities.  The 
impression was spinal stenosis.  The examiner commented that 
the study suggested some residual with some obvious giveaway 
during the examination, and he was unable to give a 
definitive assessment of the veteran's muscle strength.  

A September 1997 examination report, from Charles H. Vossler 
III, M.D., reflects the veteran's complaints of fatigue, 
tingling symptoms from the neck into the arms, neck pain, 
spasm, decreased range of neck motion, and chronic headaches.  
The history of the cervical fusion was noted.  The examiner 
pointed out that the veteran complained of difficulties with 
prolonged standing, walking, or lifting.  The examiner 
observed that the veteran's signature was poor, if not 
illegible.  

By rating action of September 1997, service connection was 
established for spinal stenosis, status post C3-4 fusion.  A 
30 percent rating was assigned, effective September 30, 1996.

When seen in December 1997 by VA for headaches and seizures, 
the veteran's history of spinal stenosis was noted.  The 
examiner commented that the veteran had significant 
restriction in range of motion of his head, which was 
consistent with fusion as well as stenosis.  The examiner 
found C6 radiculopathy secondary to cervical stenosis.  

In January 1998, Dr. Vossler reported that the veteran 
suffered from a cervical cord compression at C4-5, as well as 
residuals of an anterior C3-4 cervical fusion.

In May 1998, the veteran testified before a RO hearing 
officer.  He testified that he had undergone several types of 
treatments, including the use of a cervical collar and a TENS 
unit.  The possibility of more surgery had been discussed.  
He claimed that spinal stenosis had started to affect his 
hands and arms, and that his condition had worsened, 
affecting his ability to participate in various family 
activities.  He reported problems lifting objects over 15 
pounds, using a TENS unit on a daily basis, and wearing his 
cervical collar most of the time.  When he saw Dr. Vossler, 
cervical traction equipment was used.  The veteran testified 
that he had difficulty securing employment due to his 
disability.  For his spinal condition, the veteran reportedly 
took various medications and had gone for pain management.

In a December 1998 letter to Dr. Vossler, Joseph M. Marzluff, 
M.D., reported that the veteran had a 3 to 4 year history of 
pain and stiffness in the neck, and that he had recently 
developed hand and arm stiffness.  On examination, there was 
a diffusely decreased range of neck motion in all directions.  
Neither motor, sensory nor reflex abnormality were noted.  
Reflexes were not hyperactive.  He related symptoms of hand 
stiffness that could represent early myelopathy.  An MRI 
showed a central disc protrusion at C3-4.  A cervical 
myelogram performed in January 1999, revealed a diffuse 
posterior bar formation at C4/5 and C5/6 with focal central 
disc protrusion at C4/5.  The cord appeared to be somewhat 
flattened at both levels, particularly at C4/5.  There was no 
evidence of foraminal stenosis.  There was mild spondylosis 
at C6/7 without evidence of cord compression, and prior 
interbody fusion at C3/4 which had a normal appearance. 

The veteran underwent a periodic TDRL physical evaluation on 
September 22, 1999.  The veteran complained that his left arm 
was weaker than the right and that there was pain extending 
from the neck into the left arm.  The examiner observed that 
the veteran walked with a slightly broadened gait pattern 
without waddling.  He was able to walk on heels and toes 
without difficulty.  Range of motion was limited with respect 
to neck flexion and extension to the left and right to only 
10 degrees, and he compensated with upper body twisting.  
Grip strength, arm flexion and extension, wrist extension and 
flexion, and digit abduction were 4/5 in the left upper 
extremity, and 5/5 in the right upper extremity.  Deep tendon 
reflexes of the triceps, biceps, brachial radialis 
bilaterally were 0/4.  Minimal wasting of the hypothenar 
muscles of the left hand was noted.  The examiner noted that 
the proper orthopedic diagnosis is congenital spinal stenosis 
status post C3-4 herniated nucleus pulposus with subsequent 
diskectomy and fusion.  The examiner opined that the veteran 
was not fit for active duty and should be permanently 
retired.  

An October 1999 physical examination report is of record.  It 
noted that C5 radiculopathy with difficulty grasping objects 
which tended to radiate to the base of his thumb.  This 
occurred about three times a week and the symptoms lasted up 
to 48 hours.  Neurological examination revealed 4/5 left 
upper extremity muscle tone with some possible evidence of 
poor effort.  Neck motion limited due to pain, but it was 
supple.  The diagnoses included cervical disc disease with 
central disc protrusion of C4-5, with cord flattening but no 
foraminal stenosis, and mild C6-7 spondylosis without cord 
compression as per the MRI of 1998.  The examiner found that 
the prognosis is poor with little likelihood of improvement.  
The examiner also diagnosed chronic pain syndrome secondary 
to cervical disease possibly complicated by undifferentiated 
somatoform disorder.  The examiner found that the headaches 
could be contributing with muscle tension in the neck.  This 
posed a poor prognosis with little likelihood of substantial 
improvement and because of cervical disease and chronic 
headaches, he will most likely not be fit for duty.  

A VA examination was conducted in December 1999.  The veteran 
complained of numbness in the hands and weakness in all four 
extremities.  He remained continent of bowel and bladder.  He 
required some assistance for walking, but did not use an 
assistive device.  He had some difficulty tying his shoes, 
but otherwise was independent for dressing.  He was 
independent for feeding, bathing and toileting.  The examiner 
acknowledged that the claims folder had been reviewed.  An 
examination of the neck revealed an involuntary tick with 
intermittent shrugging of the shoulders and left lateral 
flexion of the neck.  Cervical motion was "markedly" 
limited.  The maximal cervical flexion angle was 15 degrees, 
maximal cervical extension was 10 degrees, maximal right and 
left cervical lateral flexion was 20 degrees, and maximal 
cervical rotation bilaterally was 0 degrees.  Diffuse 
tenderness was noted.  The motor examination revealed 
strength of 4/5 in both upper and lower extremities, with no 
abnormality of bulk or tone.  Deep tendon reflexes were 2+ 
and symmetrical in the upper extremities.  Joint position, 
sense to light touch and pinprick were well preserved.  
Finger-to-nose was performed accurately, and station was 
normal.  The impression was cervical spondylosis, history of 
spinal stenosis, status post surgery in 1993, and residual 
markedly limited cervical range of motion.  

An examination was conducted in May 2000 by Sanford Vernick, 
M.D.  The veteran reported having constant neck pain, that 
was worse with activity, but better with rest.  He did take a 
muscle relaxant.  On examination, range of motion study 
revealed 40 degrees of extension, 12 to 15 degrees of 
eversion, 15 to 20 degrees of inversion bilaterally, 40 
degrees of flexion, approximately 30 degrees of lateral 
flexion bilaterally, and approximately 55 degrees of rotation 
bilaterally.  The examiner commented that these were 
approximations since an exact measurement could not be done 
without an inclinometer.  Sensation was intact to pinprick 
and light touch over the dermatomes of the cervical spine.  
Muscle strength of the neck muscles was 4-5/5.  Deep tendon 
reflexes were 1+ in the upper extremities.  Muscle strength 
for he upper extremities was 4-5/5.  The Spurling's 
compression test was negative.  There were no other focal 
neuromuscular deficits.  

The examiner noted that the veteran had cervical pain with 
focal findings of decreased active range of cervical motion.  
The examiner pointed out that normal cervical spine range of 
motion is up to 55 degrees of extension, 20 degrees of 
eversion bilaterally, 30 degrees of inversion bilaterally, 45 
degrees of flexion, 40 degrees of lateral flexion 
bilaterally, and 70 degrees of rotation bilaterally.  The 
examiner noted that there was very mild pain on palpation of 
the cervical spine at approximately C6-C7.  There were no 
other focal neuromuscular deficits.  Clinically the veteran 
had neck pain with the only focal findings being mild 
cervical pain on palpation, and some decrease in active range 
of cervical motion.  The examiner acknowledged that pertinent 
parts of the claims folder had been reviewed.  The examiner 
concluded that the veteran's cervical spine was not 
ankylosed, and that it was difficult to tell if there was any 
functional loss due to pain because he was able to do 
everything on the examination that he was asked to perform.  
Therefore, he really did not have any functional loss due to 
pain.  Still, the veteran did exhibit facial grimacing during 
the examination.  Therefore, the examiner did not see a 
medical basis on which to make a decision on the pain, and 
commented that to do so would be mere speculation.

By rating action of September 2000, a 40 percent rating was 
assigned effective from September 22, 1999. 

Legal Analysis

The Board is satisfied that all relevant facts have been 
properly developed and that VA has fulfilled its duty to 
assist the veteran as mandated by the Veterans Claims 
Assistance Act of 2000.  The veteran has been informed of the 
evidence necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  Moreover, VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim.  In this 
respect, the RO has made numerous attempts to develop the 
record and has obtained the veteran's treatment records and 
conducted an examination of the appellant.  Finally, the 
veteran has not identified any additional, relevant evidence 
that has not been requested or obtained.  Accordingly, the 
Board finds that the duty to assist has been fulfilled.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Consideration is 
to be given to all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In this case, the veteran is in disagreement with the initial 
rating assigned for his cervical spine disability.  Thus the 
Board must consider the rating, and, if indicated, the 
propriety of a staged rating, from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
view of the discussion below, with regard to the disability 
at issue, the Board finds that the evidence does not 
demonstrate that there was in increase or decrease in the 
disability that would suggest the need for staged ratings. 

Service connection is currently in effect for spinal 
stenosis, status post C3-4 fusion, currently rated as 40 
percent disabling under the provisions of  38 C.F.R. § 4.71a, 
Diagnostic Code 5287-5293.  Diagnostic Code 5287 contemplates 
ankylosis of the cervical spine.  A 30 percent rating is 
assigned for favorable ankylosis and a maximum rating of 40 
percent is assigned when it is unfavorable.  Diagnostic Code 
5293 contemplates intervertebral disc syndrome.  Severe 
intervertebral disc syndrome manifested by recurring attacks 
with intermittent relief is rated as 40 percent disabling.  A 
60 percent rating is assigned for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief. 

Under Diagnostic Code 5293, a 40 percent rating is assigned 
where symptoms are severe, with symptomatology indicating 
recurring attacks with intermittent relief.  A 60 percent 
rating is for consideration where the symptoms are 
pronounced, as manifested by persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc for which there is little intermittent relief.  38 
C.F.R. § 4.71a.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2000) provides 
that a severe limitation of cervical motion warrants a 30 
percent evaluation.

As noted above, the RO service connection for the cervical 
spine disability in September 1997, and assigned a 30 percent 
rating effective September 30, 1996.  At that time, 
Diagnostic Code 5287 was used to rate the disability.  
Beginning in September 2000, Diagnostic Code 5293 was 
considered.  

In this case, the evidence shows that an evaluation in excess 
of 30 percent is not warranted prior to September 22, 1999, 
and that an evaluation in excess of 40 percent is not in 
order for any period after that date.  In this regard, the 
Board notes first that while there is evidence of some 
cervical stenosis, at no time since the appellant's claim was 
filed on September 30, 1996, has the veteran's cervical spine 
ever been ankylosed.  By definition, ankylosis is the 
immobility and consolidation of a joint due to disease, 
injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 
259 (1992).  As the appellant's cervical spine has 
consistently been productive of at least some range of motion 
during this entire period by definition it has never been 
ankylosed.  Thus, the use of diagnostic code 5287 was 
inappropriate.  

Turning then to whether an evaluation in excess of 30 percent 
is warranted prior to September 22, 1999, the Board finds 
that while the appellant may have suffered from a severe 
limitation of cervical motion such as to justify a 30 percent 
rating under Diagnostic Code 5290, the preponderance of 
evidence prior to that date, does not show clinical findings 
consistent with a severe intervertebral disc syndrome.  In 
this respect, the appellant certainly suffered from cervical 
pain.  Moreover, on two occasions he showed evidence of a 
cervical spasm.  Still, clinical evaluation in August 1997 
revealed no evidence of radiculopathy, and deep tendon 
reflexes were symmetrical.  While the appellant was noted to 
show evidence of radiculopathy in December 1997, when 
examined in December 1998, neither a motor, sensory nor 
reflex defect was evident.  Moreover, it is well to note that 
on examination in August 1997, the examiner found the neck 
disorder alone to be minor in nature, and that the 
appellant's complaints could not be explained by the fusion 
alone.  As a 40 percent rating under Diagnostic Code 5293 
requires evidence of a severe intervertebral disc syndrome an 
increased evaluation is not warranted. 

In reaching this decision the Board considered whether an 
increased evaluation was in order under an alternative 
diagnostic code, however, without evidence of ankylosis the 
only other diagnostic code available, 38 C.F.R. § 4.71a, Code 
5285 requires evidence of a vertebral fracture requiring the 
use of a jury mast, which is not evident in this case.

Turning to the appellant's entitlement to an evaluation in 
excess of 40 percent after September 22, 1999, the clinical 
evidence throughout this term shows that the appellant's 
disorder has not involved either cervical ankylosis or a 
cervical fracture requiring a jury mast.  Hence, the only 
diagnostic code for consideration is 5293.  Significantly, 
however, a 60 percent rating requires evidence of a 
pronounced intervertebral disc syndrome.  Yet, since 
September 22, 1999, the preponderance of the evidence shows 
that the appellant has not presented evidence of persistent 
symptoms consistent with neuropathy appropriate to a cervical 
disc.  Indeed, in December 1999, deep tendon reflexes were 2+ 
and symmetrical, and while they were only 1+ by May 2000, 
sensation was intact to pinprick on both occasions.  There 
was no evidence of an absent reflex save that found on one 
occasion on September 22, 1999, and there is no indication of 
a consistently evident cervical muscle spasm during the 
course of this term.  As such, the Board concludes that the 
appellant's cervical disorder is not productive of a 
pronounced disability such as to warrant a 60 percent 
evaluation. 

In reaching each of these decisions the Board noted that 
although Diagnostic Code 5293 is not based on limitation of 
motion, VA's General Counsel has held that when a veteran 
receives less than the maximum evaluation under Diagnostic 
Code 5293 based on symptomatology which includes limitation 
of motion, consideration must be given to 38 C.F.R. §§ 4.40 
and 4.45, even though the rating corresponds to the maximum 
rating under another Diagnostic Code pertaining to limitation 
of motion.  VAOPGCPREC 36-97; 63 Fed. Reg. 31262 (1998).  In 
this case, however, the Board the appellant's cervical pain 
is not manifested by either incoordination on use, or by 
disuse muscle atrophy.  Indeed, in May 2000, the appellant 
found no functional loss due to pain.  Moreover, it is well 
to recall that the disability ratings assigned during this 
term are a reflection of the fact that pain impairs the 
appellant's industrial capabilities.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  In light of the totality of the 
circumstances the Board does not find a basis for an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45, or 4.59 
(2000).

Finally, in denying the claim the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Entitlement to an evaluation in excess of 30 percent prior to 
September 22, 1999 is denied.  Entitlement to an evaluation 
in excess of 40 percent since September 22, 1999 is denied.


REMAND

The claim regarding the rating assigned headaches since 
September 30, 1996 has been pending since the veteran has 
expressed his disagreement with the initial rating.  He is 
entitled to a statement of the case on the increased rating 
issue.  Manlicon v. West, 12 Vet. App. 238 (1996).

Accordingly, this issue is remanded to the RO for the 
following action:

The RO should issue a statement of the 
case addressing a higher initial rating 
for headaches.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



